Title: To James Madison from David Humphreys, 20 March 1813
From: Humphreys, David
To: Madison, James


SirHumphreysville March 20th 1813
The formidable British fleet, now on this Station, could not have been more ill contrived than it is, for the purposes designed. The frigates are unable to contend singly with ours, without being made to feel their inferiority in more than one article. The Ships of the Line, too heavy & clumsy for pursuit, from their bulk & construction & under the disadvantage of having been a considerable time at Sea, will be outsailed by our armed vessels, fresh from Port & in the best trim for sailing. Therefore, there can be little danger of loss on our part, by capture. On this basis was formed the calculation contained in the enclosed Paper which, it will be perceived, was written about the time when Sir John B. Warren left the Capes of Virginia. The change of circumstances, from the augmentation of force, by late arrivals, induces no material change, in enhancing the danger, so as to prevent our Ships from proceeding to Sea, when ready.
It is reported, that the Dragon, a Ship of the Line, has been injured in her masts, & is about to go to Halifax, for repair. How fortunate it would have been, if two or three of our frigates could have fallen in with this 74, in this predicament?
A consideration of not only the possibility, but even the great probability of such renconters, is one of the principal inducements for my placing before you this Inclosure.
After hesitating on the propriety & expediency, as they might strike your view; & recollecting that I should certainly have submitted the Paper in question to the inspection of the first President, I concluded to put it into the Post Office with my own hand, and shall be consequently ascertained, one day, whether it will have miscarried or no.
In case of a speedy Pacification, which God grant may be accomplished on honorable & safe conditions; what a glorious opportunity will be presented for aiming an effectual blow at Algiers & overthrowing that viperous nest of haughty & contimptible Pirates? It will prove to be one of the proudest atchievments & one of the most memorable & popular exploits, that it is possible should be effected in our times. Already the feelings & devout aspirations of Humanity, in the old as well as the new World, are all enlisted on our side. There is none to resist or gainsay. To say, that the great trading & maritime Powers would raise obstacles, is, in my opinion, a gratuitous & unfounded assertion. The nations will be the favorable umpire. Sucess can hardly be doubtful: and who will be hardy enough to question its propriety?
Such a price, for purchasing advantage & renown, at so easy a rate, has rarely if ever before, been put into the hand of any man.
I hope to be at the Seat of Government in the course of the Spring & to profit of the occasion to offer the homage of high respect, with which I have the honour to be Your Mo: ob: & Mo hble Serv
D. Humphreys
